Citation Nr: 1027066	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) evaluation for a skin 
disability (sycosis vulgaris).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from 
April 1944 to June 1946.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2008 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.

In June 2010, a Board hearing was held at the RO before the 
undersigned.  A transcript is in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant testified that his skin disability had not 
caused him any symptoms for many years and that he had no current 
disability.

2.  The objective medical evidence of record shows that less than 
five percent of the appellant's entire body is affected by a skin 
disorder with no treatment during the appeal period.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for the 
appellant's skin disability (sycosis vulgaris) have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.20, 4.118, and Diagnostic Code 7806 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  An April 2008 letter from 
the RO contained the information required by Dingess.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  See Dingess v. Nicholson, supra.

In April 2008, prior to the July 2008 rating action, VA sent the 
appellant a letter that informed him of the types of evidence 
needed to substantiate his increased rating claim and of its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the appellant that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the 
appellant complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the July 2008 rating decision and the 
February 2009 SOC explained the bases for the RO's actions, and 
the SOC provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his increased rating claim, 
and to respond to VA notices.

Moreover, the United States Supreme Court has held that an error 
in VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  The Board finds, based the 
factors discussed above, that no prejudicial or harmful error in 
VCAA notice has been demonstrated in this case and, as discussed 
herein, the Board has identified none.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, private medical 
treatment records have been associated with the claims file.  The 
appellant was afforded the opportunity to provide testimony 
during the Board hearing conducted at the RO in June 2010.

VA also has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  In this case, VA obtained and 
reviewed private medical treatment records for the appellant 
dated between 1998 and 2007.  He was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  He did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain for 
him that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  

The appellant was afforded a VA skin examination in April 2008.  
A medical opinion is adequate when it is based upon consideration 
of the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The 
April 2008 skin examination was conducted by a health care 
professional, and the associated report reflects review of the 
appellant's prior medical history.  The examination included a 
description of the symptoms for the skin disability and 
demonstrated objective evaluations.  The examiner was able to 
assess and record the condition of the appellant's skin.  The 
Board finds that the associated examination report is 
sufficiently detailed with recorded history, impact on employment 
and daily life, and clinical findings.  In addition, it is not 
shown that the examination was in any way incorrectly prepared or 
that the VA examiner failed to address the clinical significance 
of the appellant's disability.  Further, the VA examination 
report addressed the applicable rating criteria.  As a result, 
the Board finds that additional development by way of another 
examination would be redundant and unnecessary.  See 38 C.F.R. 
§ 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 
121 (1991).  Therefore, the Board concludes that the appellant 
was afforded an adequate examination.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

The appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide, and 
he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available relevant non-duplicative treatment records that he 
wanted the RO to obtain for him that were not obtained.  He had 
previously been given more than one year in which to submit 
evidence after the RO gave him notification of his rights under 
the pertinent statute and regulations.

Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).
 
II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by 
the application of a schedule of ratings that is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether they were raised 
by the appellant or not, as well as the entire history of the 
veteran's disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this 
case the relevant evidence reviewed includes private treatment 
records dated between 1998 and 2007; the report of a VA 
examination conducted in April 2008; the June 2010 Board hearing 
testimony of the appellant; and various written statements 
submitted by the appellant.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A decision of the Court has held that, in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

As of October 23, 2008, revised provisions for evaluating skin 
disabilities were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, 
because the appellant's claim was received before that date, 
these revisions do not apply to the present case.  73 Fed. Reg. 
54708 (Sept. 23. 2008).  Rather, this appeal will be considered 
solely under the criteria effective as of the March 2008 claim 
for an increased (compensable) evaluation.

The evidence of record includes private medical treatment records 
dated between 1998 and 2007.  Review of the appellant's private 
medical treatment records does not reveal any notation concerning 
the appellant's skin disability or treatment for the appellant's 
skin disability.

The appellant underwent a VA skin examination in April 2008; the 
examiner did not have access to the claims file.  The appellant 
reported that the skin condition he had in service on his face 
and chest had never resolved and was chronic.  He reported 
experiencing episodes three to four times per year and he said 
that these episodes would usually occur during summertime or warm 
weather.  The appellant denied taking any medication for a skin 
disorder and said that he did not have any active skin lesions.  
The appellant also stated that his skin disability did not impair 
any function needed to perform activities.  On physical 
examination, a few patches of erythematous lesions were present 
on the anterior chest wall.  These lesions were small and had 
varying diameters and irregular borders.  The examiner stated 
that the lesions were superficial without any deep tissue 
involvement.  No disfigurement or scarring was present.  The 
examiner stated that the surface area covered by the lesions 
totaled less than one percent of the appellant's body surface 
area.

The appellant testified at his June 2010 Board hearing that he 
did not have any skin problems.  He said that the last time that 
he had had skin problems had been twenty or more years ago.  The 
appellant further testified that he did not have any symptoms of 
his service-connected skin disability and that he did not feel 
that he had anything that was residual to the skin disability.  
He said that he did not have any current disability and that he 
had not experienced any symptoms for at least a decade.

The appellant's skin disability has been evaluated under the 
provisions of Diagnostic Code 7806 (dermatitis or eczema).  
38 C.F.R. § 4.118.  Under that Diagnostic Code, dermatitis or 
eczema of less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and no more than topical 
therapy required during the past 12-month period will be rated at 
zero percent.  

Dermatitis or eczema with at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas affected, or requiring intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 weeks 
during the past 12-month period will be rated 10 percent.  

Dermatitis or eczema of 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or requiring systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period will be rated 30 percent.  

Dermatitis or eczema with more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or requiring 
constant or near-constant systemic therapy such as corticosteroid 
or other immunosuppressive drugs during the past 12-month period 
will be rated 60 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Diagnostic Code 7806 provides that specific percentages of skin 
must be adversely affected by a veteran's claimed skin disability 
in order to qualify for a compensable disability rating.  The 10 
percent disability rating requires that at least 5 percent, but 
not less than 20 percent, of the entire body or exposed areas of 
the body must be affected by the veteran's claimed skin 
disability.  Alternatively, to qualify for a 10 percent 
disability rating, a veteran must be receiving intermittent 
systemic therapy like corticosteroids or other immunosuppressive 
drugs for a total duration of less than 6 weeks during the past 
12 months.  

In this case, the appellant has not received treatment with any 
intermittent systemic therapy like corticosteroids or other 
immunosuppressive drugs; indeed, he has not been prescribed any 
medication for his skin disability during the appeal period.  In 
addition, the medical evidence of record does not demonstrate 
that between 5 and 20 percent of either the appellant's entire 
body or that between 5 and 20 percent of the exposed areas of the 
appellant's body have been affected by the skin disability.  The 
report of the VA examination clearly demonstrates that the 
affected areas were in a covered area and were quite small in 
size and very scattered.  In addition, the appellant himself 
testified that he did not have any symptoms of, or problems 
related to, his skin disability.  In light of the foregoing, the 
criteria for a compensable rating have not been met on a 
schedular basis.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not found 
any variation in the appellant's symptomatology or clinical 
findings that would warrant the assignment of any staged ratings 
for the skin disability.

The Board has also considered whether the appellant is entitled 
to a referral for an extraschedular rating, which is a component 
of a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

The record reflects that the appellant has not required any 
hospitalization for his skin disability, nor has he required any 
extensive or frequent treatment for that disability.  As such, 
the manifestations of his skin disability are not in excess of 
those contemplated by the zero percent rating currently assigned.  

Even assuming, arguendo, that the appellant experiences some 
occupational impairment, there is no indication in the record 
that the average industrial impairment from the claimed pathology 
would be in excess of that contemplated by the assigned rating.  
The Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun, 22 Vet. App. at 
15.

Thus, the evidence does not show that the skin disability on 
appeal presents such an unusual or exceptional disability picture 
as to require referral for an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996) (when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may 
reach such a conclusion on its own).

In sum, the preponderance of the evidence is against the claim 
for a rating in excess of zero percent for the skin disability.  
The Board finds that the schedular evaluation in this case is not 
inadequate.  As discussed above, there are higher ratings for the 
appellant's claimed disability, but the required manifestations 
have not been shown in this case as the clinical findings 
required for the award of any such higher rating have not been 
demonstrated in the clinical evidence of record.  The Board 
further finds no evidence of an exceptional disability picture in 
this case.  

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a claim for a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  In this case, 
the appellant has not raised the issue of unemployability and he 
only has one service-connected disability, the skin disability, 
which is rated zero percent disabling.  Neither the statements 
nor testimony of appellant nor the evidence of record reasonably 
raise the question of whether the appellant is unemployable due 
to his skin disability.  Therefore a claim for a total rating 
based on individual unemployability is not part and parcel of the 
appellant's increased skin disability rating claim.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A compensable evaluation for the skin disability (sycosis 
vulgaris) is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


